COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Bray and Bumgardner
Argued at Salem, Virginia


GREGORY JUDE DeVEAU
                                              MEMORANDUM OPINION * BY
v.      Record No. 2481-99-4                JUDGE JAMES W. BENTON, JR.
                                                   JULY 25, 2000
MUTSUMI AZEMOTO-DeVEAU


                FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                        Jane Marum Roush, Judge

             Ted Kavrukov (Kavrukov, Mehrotra & DiJoseph,
             on briefs), for appellant.

             Richard F. MacDowell, Jr. (MacDowell &
             Associates, P.C., on brief), for appellee.


        The trial judge modified a prior visitation order changing

from supervised to unsupervised the visitation of Mutsumi

Azemoto-DeVeau with her children.       In this appeal, Gregory Jude

DeVeau, the children's father and custodian, contends the trial

judge erred because no motion requesting unsupervised visitation

had been filed.    For the reasons that follow, we reverse the

order.

                                   I.

        The record establishes that the mother and father were

divorced by decree entered in the circuit court on August 10,

1995.    While the divorce suit was pending, the mother fled the

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
jurisdiction of the court with one of their two children in

violation of a court order and was detained while attempting to

leave the country with the child.   Following an evidentiary

hearing, a trial judge entered an order on May 1, 1995, finding

"that the evidence is overwhelming that [the mother] abduct[ed]

. . . the child [, which] was a premeditated, willful, deliberate

taking, despite a court order."   The judge granted the father sole

custody of the two children, granted the mother supervised

visitation with the children, ordered the mother to surrender her

passport, and granted other relief.    By order of July 28, 1995,

nunc pro tunc to June 8, 1995, that same judge continued unchanged

the supervised visitation.   Various judges have entered other

orders since that time, including a ruling that the parties could

not file motions in the circuit court without advance permission.

     On August 6, 1999, the mother filed in the circuit court a

motion to modify visitation.   At that time, the visitations were

to be determined in accordance with an order dated December 20,

1995, which specified a schedule and procedures for the mother's

supervised visitation with the children.    In her motion to modify

visitation, the mother alleged a series of difficulties with the

supervised visitations, including refusal of the supervisor to "do

Wednesday evening visitation," the availability of other competent

and less expensive supervisors, whom the father would not approve,

for Wednesday evening visitation, and various other matters

concerning disagreements with the father.    As relief, the mother

                               - 2 -
requested that the "Court designate another supervisor to

facilitate the Wednesday evening visitation, and to reinforce

weekend visitation and to give access to school events and contact

with the children's teacher, so the [mother] will be able to [be]

involved in the school education of her minor children."

     Following a hearing in which the mother and father appeared

pro se, the trial judge entered an order suspending the

requirement for supervised visitation, requiring strict compliance

with the visitation schedule set by the December 20, 1995 order,

setting a hearing six months in the future "to review the parties'

compliance . . . and to determine whether supervised visitation

should be reinstated or discontinued," and granting other relief.

The father filed a motion for reconsideration alleging that the

mother's motion only "request[ed] to change the agreed upon

supervisor," that the father was not given notice "that suspension

of supervised visitation would be considered," that

"[u]nsupervised visitation was never mentioned at the hearing,"

and that, consequently, he was denied the opportunity to present

evidence that the mother had recently threatened to take the

children to Japan.   The trial judge denied the motion for

reconsideration.   This appeal followed.

                                II.

     As a preliminary matter, we address the mother's contention

that this appeal rises from a non-final, interlocutory order.

This Court has jurisdiction over "[a]ny final judgment, order, or

                               - 3 -
decree of the circuit court involving: . . . custody; . . .

[a]ny other domestic relations matter arising under . . . Title

20; . . . [and any] interlocutory . . . order entered in any of

the cases listed in this section . . . adjudicating the

principles of a cause."   Code § 17.1-405.

     In pertinent part the order recites as follows:

          ADJUDGED, ORDERED, and DECREED as follows:

          1) that Mr. DeVeau shall not take any of
          his vacation when it conflicts with Ms.
          Azemoto's visitation;

          2) that the requirement for supervised
          visitation shall be suspended;

          3) that Ms. Azemoto shall pay child support
          on a weekly basis in the amount of $86.53;

          4) that the parties shall strictly adhere
          to the visitation schedule set forth in the
          Consent Order that Judge Jamborsky entered
          on December 20, 1995;

          5) that the parties shall share
          responsibility for the transportation of the
          children to visitation and shall cooperate
          in transporting the children between Ms.
          Azemoto's home in Alexandria, Virginia, and
          Mr. DeVeau's home in Annapolis, Maryland;
          and

          6) that Ms. Azemoto shall not take the
          children out of a fifty-mile radius of the
          Washington, D.C. metropolitan area or
          Annapolis, Maryland area without prior leave
          of Court.

             THIS MATTER IS CONTINUED to Judge Roush's
          docket on April 7, 2000, for the Court to
          review the parties' compliance with this
          Order and to determine whether supervised
          visitation should be reinstated or
          discontinued.


                               - 4 -
     When an order grants all the relief that was sought and

leaves only ministerial execution to insure compliance with the

order, it is a final decree.   See Feldman v. Rucker, 201 Va. 11,

17, 109 S.E.2d 379, 384 (1959).   The recitals of the relief

decreed in the above order clearly indicate that the order

disposes of the issue raised by the motion, gives all the relief

contemplated, and sets a date certain, six months from its

entry, to review the parties' compliance.   The fact that the

trial judge reserves the right to revisit the issue if there is

non-compliance does not mean that the order is not final.    The

order clearly suspended the requirement that visitation be

unsupervised upon entry of the order.   See Newsome v. Newsome,

18 Va. App. 22, 25-27, 441 S.E.2d 346, 348-49 (1994).

     Even if we assume, however, that review six months later to

determine compliance makes the order non-final, the order

adjudicates the principles of the cause.    The principle is well

established that to adjudicate the principles of the cause, the

order must determine that "the rules or methods by which the

rights of the parties are to be finally worked out have been so

far determined that it is only necessary to apply those rules or

methods to the facts of the case in order to ascertain the

relative rights of the parties, with regard to the subject

matter of the suit."   Lee v. Lee, 142 Va. 244, 252-53, 128 S.E.

524, 527 (1925).   Thus, "[a]n interlocutory order . . . that

adjudicates the principles of a cause is one which must

                               - 5 -
'determine the rights of the parties' and 'would of necessity

affect the final order in the case.'"     Erikson v. Erikson, 19

Va. App. 389, 391, 451 S.E.2d 711, 713 (1994) (citation

omitted).   It is an order that "respond[s] to the chief object

of the suit."     Pinkard v. Pinkard, 12 Va. App. 848, 852, 407

S.E.2d 339, 341-42 (1991).    Thus, the Supreme Court has held

that an order that did not end the cause by striking it from the

docket may nonetheless adjudicate the principles of the cause.

See Crestar Bank v. Williams, 250 Va. 198, 208, 462 S.E.2d 333,

337 (1995); Snidow v. Snidow, 192 Va. 60, 61, 63 S.E.2d 620, 620

(1951).

     The trial judge did nothing more than retain the matter on

the docket so that she could more easily review the parties'

compliance with the order.    The order was final when entered

because it "dispose[d] of the whole subject, [gave] all the

relief contemplated, provide[d] . . . reasonable completeness

for giving effect to [its terms], and [left] nothing to be done

in the cause save to superintend ministerially the execution of

the order."     Newsome, 18 Va. App. at 26, 441 S.E.2d at 348

(citation omitted); see also Weizenbaum v. Weizenbaum, 12 Va.

App. 899, 901, 407 S.E.2d 37, 38 (1991) (holding that an order

granting a divorce and denying periodic spousal support but

taking under advisement a motion for lump sum alimony was a

final, appealable order as to the divorce on the date of entry).

Accordingly, we hold that the order is appealable.

                                 - 6 -
                                 III.

     "Fundamental rules of pleading provide that no court can

base its judgment or decree upon a right which has not been

pleaded and claimed."     Boyd v. Boyd, 2 Va. App. 16, 18, 340

S.E.2d 578, 580 (1986).    The purpose in requiring "pleadings is

to give notice to the opposing party of the nature and character

of the claim, without which the most rudimentary due process

safeguards would be denied."     Id. at 19, 340 S.E.2d at 580.

          "The basis of every right of recovery under
          our system of jurisprudence is a pleading
          setting forth facts warranting the granting
          of the relief sought. It is the sine qua
          non of every judgment or decree. No court
          can base its decree upon facts not alleged,
          nor render its judgment upon a right,
          however meritorious, which has not been
          pleaded and claimed. . . . Pleadings are as
          essential as proof, the one being unavailing
          without the other. A decree cannot be
          entered in the absence of pleadings upon
          which to found the same, and if so entered
          it is void. . . . Every litigant is
          entitled to be told by his adversary in
          plain and explicit language what is his
          ground of complaint or defense. . . . The
          issues in a case are made by the pleadings,
          and not by the testimony of witnesses or
          other evidence."

Gologanoff v. Gologanoff, 6 Va. App. 340, 346, 369 S.E.2d 446,

449 (1988) (citations omitted).

     The record undisputedly establishes that the mother's

motion for modification of visitation contained no suggestion,

explicit or implicit, that she sought to remove the requirement

for supervised visitations.    In this regard, the motion


                                 - 7 -
specifically requested only that the "Court designate another

supervisor to facilitate the Wednesday evening visitation."

(Emphasis added).   Moreover, the statement of facts also

indicates that the mother "testified . . . that the current

supervisor was too expensive, which was causing the inconsistent

visitation."    The mother also presented testimony of a witness

who "stated that she would be willing to supervise visitation at

a less expensive rate than that charged by [the current

supervisor]."

     Neither the motion nor any other pleading gave the father

notice that he would be subject to the relief that the trial

judge ordered.   In view of the incident that gave rise to the

condition of supervised visitation, the best interest of the

children and the due process rights of the father were not

safeguarded by ordering relief that significantly departed from

the tenor of the pleadings on the relief requested.   Thus, we

hold that the trial judge erred in removing the requirement of

supervised visitation without prior notice to the father.

     In view of this Court's previous order staying the effect

of the trial judge's order and the passage of nine months since

the entry of the trial judge's order, we reverse that portion of

the trial judge's October 6, 1999 order granting the mother

unsupervised visitation, and we remand this matter to the




                                - 8 -
circuit court for further proceedings upon proper notice if the

parties be so advised.

                                        Reversed and remanded.




                              - 9 -